Title: To Thomas Jefferson from Anonymous, 8 February 1806
From: Anonymous
To: Jefferson, Thomas


                        
                            Sir
                     
                            Opelousas February 8th. 1806
                        
                        A Stranger, an inhabitant of this County, has undertaken the disagreable task pointing out some of your
                            defective appointments; no impure Motive has urged the step—it arose from a sincere wish to do away the ill impressions,
                            which the inhabitants have received towards the Americans from the conduct of Mr. Vacher and Mr. McGruder of the board of
                            Commissioners, neither of whom have been sober since their arrival and the former has scarcely sense enough to keep his
                            hands out of the fire—Few or no claims have been entered because we have no confidence in drundards; we would have been contented with old Mr. Thompson, but at present a majority
                            would do away the benefit that we might receive from his good sense—besides the people suppose that you think them all
                            fools, by your sending such men among them and besides it injures the Democratic Cause and promotes disaffection and gives
                            the federalist something upon which to ground abuse against administration—suppose however that you were ignorant of the
                            men and supposed them qualified—they were recommended equally ignorant of them or impurely actuated, perhaps they were Adamites—do make enquiries.
                        
                    
                            
                        nihil probatur nisi tentatur.
                     
                        
               